Citation Nr: 0704958	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  03-27 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for nerve damage of the left leg as a 
result of a coronary artery bypass graft performed at a VA 
medical facility in April 2001.  



REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to June 
1971.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Pittsburgh, Pennsylvania, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied compensation under the provisions of 
38 U.S.C.A. § 1151 for nerve damage of the left leg as a 
result of a coronary artery bypass graft performed at a VA 
medical facility in April 2001.  

The Board likewise denied the appellant's claim in an April 
2005 decision.  The appellant appealed the Board's denial to 
the United States Court of Appeals for Veterans Claims 
(Court), and the Board's decision was vacated pursuant to a 
September 2006 Order, following a Joint Motion for Remand and 
to Stay Further Proceedings.  The parties requested that the 
Court vacate the Board's April 2005 decision and remand the 
matter essentially so that the Board could obtain another 
medical opinion regarding the current nature and etiology of 
the veteran's left leg disorder.  The Court granted the Joint 
Motion and remanded the case to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This case has been returned to the Board because it was found 
by the parties that the June 2003 VA examination on which the 
Board relied in its April 2005 decision was an inadequate 
examination.  Therefore, a second VA examination in which the 
examiner thoroughly reviews the claims folder is needed.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the veteran 
to undergo a special examination to 
ascertain any current neurologic 
disability of the left leg.  The examiner 
should be requested to render an opinion 
regarding the precise nature of any 
neurologic disorder present, and if found, 
whether it is at least as likely as not 
(probability 50 percent or greater) 
related to the surgical procedure 
performed at the VA medical facility in 
April 2001.  The claims folder must be 
made available for review in connection 
with this examination.  The examiner 
should provide complete rationale for all 
conclusions reached and indicate that the 
claims file was reviewed.  Specifically, 
the Court makes reference to a 2002 EMG 
that was not noted in the 2003 
examination.  If related to the surgery 
the examiner should answer whether the 
disability found is an expected 
consequence of the procedure conducted.  
If the pathology found is due to cause 
other than the surgical procedure, that 
too should be set out in the 
record/opinion provided.

2.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the determination 
remains unfavorable to the veteran, he and 
his representative should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken on 
the claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered.  The veteran and his 
representative should be given an opportunity 
to respond to the SSOC prior to returning the 
case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



